DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 02/02/2021 has been entered and made of record. Claims 1, 4, and 11 were amended. Claims 19-21 were added. Claims 1, 3-9, 11-14, and 16-21 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610).
Regarding claim 1, Guskov teaches/suggests: A method comprising: 
receiving, via a processor (Guskov Fig. 7: processor 704), a three-dimensional (3D) mesh model of an object having a first mesh density (Guskov [0069]: “Method 500 begins in step 502, which includes determining 
an extrusion model selection for rebuilding the 3D mesh model of the object (Guskov Abstract: “A capability to automatically generate a two-and-a-half-dimensional (2.5D) model from a three-dimensional (3D) model comprising a mesh of polygons representing a plurality of objects in a three-dimensional environment is provided … Namely, the volume is defined by a base height from which extrusion begins and an extrusion distance.”); and 
completely rebuilding, via the processor, the 3D mesh model of the object based on the model selection to provide a simplified 3D mesh model of the object having a second mesh density less than the first mesh density (Guskov [0071]-[0072]: “Once the roof components have been identified in step 506, method 500 proceeds to step 508, which includes transforming the roof polygons of each identified roof component into a two-dimensional (2D) footprint polygon or 2D polygonal shape representing the footprint of the particular building being represented in the model … Method 500 concludes in step 510, in which a 2.5D building model is generated based on a computed height of each footprint polygon. The generated 2.5D building model can include a set of extruded polygons having a volume in space defined by multiple shells and holes, as described above. Further, the volume can be defined by a base height from which each polygon can be extruded according to an extrusion distance;” [0075]-[0076]: “Step 604 may include, for example, determining the relative size and proximity of the 2D footprint 
wherein the rebuilding comprises: 
selecting a two-dimensional (2D) shape based on the 3D mesh model of the object and the selected one of the lathe model selection, the loft model selection, and the extrusion model selection (Guskov [0071]: “Once the roof components have been identified in step 506, method 500 proceeds to step 508, which includes transforming the roof polygons of each identified roof component into a two-dimensional (2D) footprint polygon or 2D polygonal shape representing the footprint of the particular building being represented in the model.”); 
reducing the complexity of the 2D shape based on the selected one of the lathe model selection, the loft model selection, and the extrusion model selection (Guskov [0075]-[0076]: “Step 604 may include, for example, determining the relative size and proximity of the 2D footprint polygonal shape 
generating the simplified 3D mesh model of the object based on the 2D shape of reduced complexity and the selected one of the lathe model selection, the loft model selection, and the extrusion model selection (Guskov [0071]-[0072]: “Once the roof components have been identified in step 506, method 500 proceeds to step 508, which includes transforming the roof polygons of each identified roof component into a two-dimensional (2D) footprint polygon or 2D polygonal shape representing the footprint of the particular building being represented in the model … Method 500 concludes in step 510, in which a 2.5D building model is generated based on a computed height of each footprint polygon. The generated 2.5D building model can include a set of extruded polygons having a volume in space defined by multiple shells and holes, as described above. Further, the volume can be defined by a base height from which each polygon can be extruded according to an extrusion distance;” [0075]-[0076]: “Step 604 may include, for example, determining the relative size and proximity of the 2D footprint polygonal shape (or simply "2D footprint polygon," generated in step 508 of method 500, as described above) corresponding to each roof component. Step 604 may further include merging different 2D footprint polygons corresponding to different roof components based on the relative sizes and proximity values for the 2D footprint polygons … Method 600 can then proceed to step 606, in which a further simplification can be applied to the 2.5D model (generated in step 510 of method 500, described above). Step 606 includes modifying the heights associated with the roof components so that they fall into a smaller set of values and merge the polygons with the same resulting height.”).
Guskov does not teach/suggest:
receiving, via the processor, a model selection selected from a group comprising a lathe model selection, a loft model selection, and an extrusion model selection; 
Korobkin, however, teaches/suggests:
receiving, via the processor, a model selection selected from a group comprising a lathe model selection, a loft model selection, and an extrusion model selection (Korobkin col. 1 ll. 18-33: “Brep methods start with one or more wireframe profiles, and create a solid model by extruding, sweeping, revolving or skinning these profiles. The boolean operations can also be used on the profiles themselves and the solids generated from these profiles;” col. 9 ll. 19-32: “Geometric operators also include, but are not limited to, blending, sweeping, imprinting, covering, lofting, skinning, offsetting, slicing, stitching, sectioning, and fitting.” [Revolving a profile is considered lathing.]); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the model selection of Guskov to include lathing and lofting as taught/suggested by Korobkin in order to expand the model selection.

Regarding claim 3, Guskov as modified by Korobkin teaches/suggests: The method of claim 1, further comprising: 
modifying at least one of a width parameter, a depth parameter, a height parameter, a radius parameter, and a size parameter of the simplified 3D mesh model of the object (Guskov [0076]: “Method 600 can then proceed to step 606, in which a further simplification can be applied to the 2.5D model (generated in step 510 of method 500, described above). Step 606 includes modifying the heights associated with the roof components so that they fall into a smaller set of values and merge the polygons with the same resulting height.”).

Regarding claim 16, Guskov as modified by Korobkin teaches/suggests: The method of claim 1, wherein the simplified 3D mesh model is independent of the 3D mesh model of the object (Guskov Abstract: “A capability to automatically generate a two-and-a-half-dimensional (2.5D) model from a three-dimensional (3D) model comprising a mesh of polygons representing a plurality of objects in a three-dimensional environment is provided … Namely, the volume is defined by a base height from which extrusion begins and an extrusion distance.”).

Claims 4, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610) and Bae et al. (US 2008/0303810).
Claim 4 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Guskov as modified by Korobkin further teaches/suggests a machine-readable storage medium storing instructions; and a processor to execute the instructions (Guskov Fig. 7: main memory 708 and processor 704).

Guskov as modified by Korobkin does not teach/suggest a scanned three-dimensional (3D) model of an object. Bae, however, teaches/suggests a scanned three-dimensional (3D) model of an object (Bae [0029]: “The raw 3D scan data may be gathered as a dynamic part of the process of programmatically calculating a loft surface or may be previously stored scan data.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the 3D model of Guskov to be from scan data as taught/suggested by Bae in order to model a real object.

Claim 11 recites limitations similar in scope to those of claim 4, and is rejected using the same rationale.

Claims 17 and 18 recite limitations similar in scope to those of claim 16, and are rejected using the same rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610) and Bae et al. (US 2008/0303810) as applied to claim 4 above, and further in view of Konig et al. (US 2012/0281001).
Regarding claim 5, Guskov as modified by Korobkin and Bae teaches/suggests: The system of claim 4, wherein the processor is to execute the instructions to rebuild the scanned 3D model of the object based on the lathe model selection (Korobkin col. 1 ll. 18-33: “Brep methods start with one or more wireframe profiles, and create a solid model by extruding, sweeping, revolving or skinning these profiles. The boolean operations can also be used on the profiles themselves and the solids generated from these profiles;” col. 9 ll. 19-32: “Geometric operators also include, but are not limited to, blending, sweeping, imprinting, covering, lofting, skinning, offsetting, slicing, stitching, sectioning, and fitting.”) by: 
determining a construction axis of the scanned 3D model of the object (Korobkin col. 8 ll. 39-47: “FIG. 13(c) shows a solid structure X95 generated by revolving profile element X30 around sweep axis element P30.”); 
copying and connecting the construction lathe shape at a predefined angular construction spacing around the construction axis to provide the simplified 3D model of the object (Korobkin col. 8 ll. 39-47: “FIG. 13(c) shows a solid structure X95 generated by revolving profile element X30 around sweep axis element P30.” [Revolving the profile meets the claimed copying and connecting step.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Korobkin is silent regarding:
slicing the scanned 3D model of the object through the construction axis to isolate a two-dimensional (2D) profile of the object; 
slicing the 2D profile along the construction axis to obtain a construction lathe shape; 
Konig, in view of Korobkin, teaches/suggests:
slicing the scanned 3D model of the object through the construction axis to isolate a two-dimensional (2D) profile of the object (Konig [0019]: “To construct the corresponding bodies K1 and K2, the cross-sectional profiles of these bodies are first generated. The cross-sectional profiles are the profiles which are obtained by cutting the bodies K1 and K2 in a plane E which runs perpendicularly with respect to the axes of rotation A1 and A2.”); 
slicing the 2D profile along the construction axis to obtain a construction lathe shape (Korobkin col. 8 ll. 39-47: “FIG. 13(c) shows a solid structure X95 generated by revolving profile element X30 around sweep axis element P30;” Konig [0096]: “After the three-dimensional profiles have been generated in the way described, the bodies can be generated, for example, by means of a milling machine, a lathe or a spinning machine.”); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the profile of Guskov as modified by Korobkin and Bae to be generated by slicing the 3D model as taught/suggested by Konig because that would have been well-understood, routine, and conventional to generate such a profile.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610) and Bae et al. (US 2008/0303810) as applied to claim 4 above, and further in view of Tang et al. (US 2016/0086376).
Regarding claim 7, Guskov as modified by Korobkin and Bae teaches/suggests: The system of claim 4, wherein the processor is to execute the instructions to rebuild the scanned 3D model of the object based on the loft model selection (Korobkin col. 1 ll. 18-33: “Brep methods start with one or more wireframe profiles, and create a solid model by extruding, sweeping, revolving or skinning these profiles. The boolean operations can also be used on the profiles themselves and the solids generated from these profiles;” col. 9 ll. 19-32: “Geometric operators also include, but are not limited to, blending, sweeping, imprinting, covering, lofting, skinning, offsetting, slicing, stitching, sectioning, and fitting.”) by: 
determining a construction axis of the scanned 3D model of the object (Korobkin col. 8 ll. 39-47: “Shown in FIG. 13(a) is an extruded rectangular box structure X80. It is generated by translating rectangular profile element X10 along linear extrusion path element P10.”); 
connecting the plurality of 2D shapes along the construction axis to provide the simplified 3D model of the object (Korobkin col. 8 ll. 39-47: “Shown in FIG. 13(a) is an extruded rectangular box structure X80. It is generated by translating rectangular profile element X10 along linear extrusion path element P10.” [Translating the profile meets the claimed connecting step.]).

Korobkin is silent regarding:
slicing the scanned 3D model of the object perpendicular to the construction axis at predefined intervals to provide a plurality of two-dimensional; 
Tang, however, teaches/suggests:
slicing the scanned 3D model of the object perpendicular to the construction axis at predefined intervals to provide a plurality of two-dimensional (Tang [0006]: “The method includes slicing the solid model geometry along a build direction and creating 3D meshes that represent manufacturing layers; this can include creating sheet bodies and 2D meshes based on the slices and extruding the 2D meshes to create the 3D meshes.”); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the profiles of Guskov as modified by Korobkin and Bae to be generated by slicing the 3D model as taught/suggested by Tang because that would have been well-understood, routine, and conventional to generate such profiles.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610), Bae et al. (US 2008/0303810), and Tang et al. (US 2016/0086376) as applied to claim 7 above, and further in view of Lachaine et al. (US 2009/0041323).
Regarding claim 8, Guskov as modified by Korobkin, Bae, and Tang does not teach/suggest: The system of claim 7, wherein the processor is to execute the instructions to rebuild the scanned 3D model of the object based on the loft model selection by further: 
discarding redundant 2D shapes from the plurality of 2D shapes prior to connecting the plurality of 2D shapes to provide the simplified 3D model of the object.
Lachaine, however, teaches/suggests:
discarding redundant 2D shapes from the plurality of 2D shapes prior to connecting the plurality of 2D shapes to provide the simplified 3D model of the object (Lachaine [0038]: “These sub-images can then be used to create interpolated slices, remove redundant slices, and reconstruct the final three-dimensional voxel image.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the profiles of Guskov as modified by Korobkin, Bae, and Tang such that those that are redundant are removed as taught/suggested by Lachaine in order for performance.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610) and Bae et al. (US 2008/0303810) as applied to claim 11 above, and further in view of Tang et al. (US 2016/0086376) and Lachaine et al. (US 2009/0041323).
Claim 13 recites limitations similar in scope to those of claim 7, and is rejected using the same rationale. Guskov as modified by Korobkin, Bae, and Bay does not teach/suggest:
identifying 2D shapes of the plurality of 2D shapes that differ from adjacent 2D shapes; 
discarding 2D shapes from the plurality of 2D shapes that are not identified as differing from adjacent 2D shapes; 
Lachaine, however, teaches/suggests:
identifying 2D shapes of the plurality of 2D shapes that differ from adjacent 2D shapes (Lachaine [0038]: “These sub-images can then be used to create interpolated slices, remove redundant slices, and reconstruct the final three-dimensional voxel image.” [In other words, the redundant slices are identified to be removed.]); 
discarding 2D shapes from the plurality of 2D shapes that are not identified as differing from adjacent 2D shapes (Lachaine [0038]: “These sub-images can then be used to create interpolated slices, remove redundant slices, and reconstruct the final three-dimensional voxel image.”); 
The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guskov et al. (US 2015/0187130) in view of Korobkin (US 8369610), Bae et al. (US 2008/0303810), and Konig et al. (US 2012/0281001) as applied to claim 5 above, and further in view of Bourd et al. (US 2010/0141659).
Regarding claim 20, Guskov as modified by Korobkin, Bae, and Konig does not teach/suggest: The system of claim 5, wherein the processor is to execute the instructions to rebuild the scanned 3D model of the object based on the lathe model selection by further: 
simplifying the construction lathe shape by analyzing lines of the construction lathe shape and removing any points between endpoints of each straight line within the construction lathe shape.
Bourd, however, teaches/suggests:
simplifying the construction lathe shape by analyzing lines of the construction lathe shape and removing any points between endpoints of each straight line within the construction lathe shape (Bourd [0058]: “Vertex shader 22 may, in some instances, reduce the number of vertex points from the set of vertex points received from CPU 6 by removing excess vertex points that lie on a substantially straight line.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the profile of Guskov as modified by Korobkin, Bae, and Konig such that excess points are removed as taught/suggested by Bourd in order for efficiency.
Allowable Subject Matter
Claims 6, 9, 12, 14, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The steps of slicing and averaging or combining as claimed, taken as a whole, render the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 02/02/2020 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “completely rebuilding, via the processor, the 3D mesh model of the object” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0166022 – removing points on straight line
US 2012/0069011 – 3D modeling
US 2013/0113797 – 3D modeling
US 2017/0189797 – interactive construction
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611